Case 5:16-cv-10444-JEL-MKM ECF No. 1725, PagelD.62746 Filed 05/03/21 Page 1of5

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION
In Re Flint Water Cases No.5:16-cv-10444-JEL-MKM (consolidated)

HON. JUDITH E. LEVY

NOTICE OF THE MASTER GUARDIAN AD LITEM REGARDING REQUEST FOR
PAYMENT OF FEES FOR MARCH AND APRIL 2021

On March 19, 2021, the Court entered the Order Granting Plaintiffs’ and Settlement
Defendants’ Motion to Appoint Master Guardian Ad Litem. (ECF No. 1472) Miriam Z. Wolock
was appointed Master Guardian Ad Litem (“Master GAL”) under the Amended Settlement
Agreement.! On March 12, 2021, the Genesee County Circuit Court entered a parallel Order
Granting Plaintiffs’ and Settling Defendants’ Motion to Appoint Master Guardian Ad Litem.

The foregoing Orders provide in relevant part that “Compensation to Miriam Wolock the
Master GAL... will be as provided for in the Amended Settlement Agreement, or as ordered by
this Court.” Article XI of the Amended Settlement Agreement establishes that guardian ad litem
fees and expenses shall be solely paid out of the FWC Qualified Settlement Fund.

As Master GAL, I performed work that included communications with the Honorable
Judith E. Levy, the Honorable Joseph F. Farah, Special Master Deborah Greenspan, and the
Michigan Department of Health and Human Services relating to registration tasks under the

Amended Master Settlement Agreement. These tasks included selection and supervision of

 

1 All capitalized terms herein have the same meaning set forth in the Amended Settlement Agreement that
the Court has preliminarily approved.
Case 5:16-cv-10444-JEL-MKM ECF No. 1725, PagelD.62747 Filed 05/03/21 Page 2 of 5

Limited Next Friends to register foster children, and coordinating these registrations with Claims
Administrator Archer Systems, LLC. Additionally, I participated in document reviews and
meetings with the Settlement Planning Administrator and Special Master involving the Settlement
Preservation Trust and Special Needs Trust for the Minors and Legally Incapacitated Individuals.

Counsel for the Settling Parties have been provided with the Master GAL’s invoices for
March and April 2021 and have not submitted any objections. The total fees for March and April
2021 are $29,938.00

The fees, if approved, would be paid from the Qualified Settlement Fund, which has been
established under the terms of the Court’s February 2, 2021 Order Granting Motion to Establish
Qualified Settlement Fund and Sub-Qualified Settlement Funds, and Establishing QSF Authorized
Banking Institution [1408], ECF No. 1410.

By this Notice I am requesting that the Court authorize the payment of the sum of
$29,938.00 to the Law Offices of Miriam Z. Wolock, PLLC. I have submitted a proposed Order

for the Court’s consideration.

Dated: May 3, 2021 Respectfully Submitted,

/s/ Miriam Z. Wolock

Miriam Z. Wolock (P49434)

LAW OFFICES OF MIRIAM Z. WOLOCK, PLLC
40900 Woodward Avenue, Suite 111

Bloomfield Hills, MI 48034

(248) 633-2630

mwolock@wolocklaw.com
Case 5:16-cv-10444-JEL-MKM ECF No. 1725, PagelD.62748 Filed 05/03/21 Page 3of5

CERTIFICATE OF SERVICE
I certify that on May 3, 2021 I electronically filed the foregoing document with the Clerk
of Court using the Court’s ECF system, which will send notification of such filing to attorneys of

record.

Dated: May 3, 2021 Respectfully submitted,

/s/ Miriam Z. Wolock

Miriam Z. Wolock (P49434)

Master Guardian Ad Litem

LAW OFFICES OF MIRIAM Z. WOLOCK, PLLC
40900 Woodward Avenue, Suite 111

Bloomfield Hills, MI 48034

(248) 633-2630

mwolock@wolocklaw.com
Case 5:16-cv-10444-JEL-MKM ECF No. 1725, PagelD.62749 Filed 05/03/21 Page 4of5

EXHIBIT
A
Case 5:16-cv-10444-JEL-MKM ECF No. 1725, PagelD.62750 Filed 05/03/21 Page 5of5

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION
In Re Flint Water Cases No.5:16-cv-10444-JEL-MKM (consolidated)

HON. JUDITH E. LEVY

ORDER AUTHORIZING DISTRIBUTION OF FUNDS FROM THE QUALIFIED
SETTLEMENT FUND FOR PAYMENT OF MASTER GUARDIAN AD LITEM FEES

FOR MARCH AND APRIL 2021
Having now considered the Notice Of The Master Guardian Ad Litem Regarding Request For
Payment Of Fees For March and April 2021 filed on May 3, 2021 (‘‘Notice’’) and the request to
authorize the distribution of funds from the Qualified Settlement Fund! under Article XI of the
Amended Settlement Agreement pursuant to Exhibit A of the Notice:
IT IS HEREBY ORDERED THAT:
1. A distribution of funds in the amount of $29,938.00 from the Qualified Settlement Fund
for the purpose of paying Master GAL Miriam Z. Wolock for March and April 2021 is

approved.

IT IS SO ORDERED.

Dated: , 2021

Ann Arbor, Michigan JUDITH E. LEVY
United States District Judge

 

 

| All capitalized terms herein have the same meaning set forth in the Amended Settlement Agreement that
the Court has preliminarily approved.
